Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US 8,186,455) and further in view of Putnam (US 4,274,778) and Fujimoto (US 2016/0067840).
With respect to claims 1, 9, 11, 13, 14 & 15, Childers discloses a pipe handling apparatus (indicated generally as 86 in FIGS. 3, 4) for handling drill tubes on a drilling platform, the apparatus including 
an upper guide member comprising a retention head 112 (or 126) mounted on an arm (see FIG. 8 reproduced below); 
wherein an arm is positionable (either vertically or rotationally about a vertical axis; C9/L20-60) so as to allow a retention head to engage a drill tube for placement in and removal from a rack 128, 130 (FIGS. 3, 4).

    PNG
    media_image1.png
    278
    527
    media_image1.png
    Greyscale

	Childers does not disclose an upper arm or a  lower guide member for handling drill tubes, a member comprising a lower arm mounted for pivotable movement, and a head portion for supporting a drill tube in use, wherein a head portion is moveable between two configurations, to present two different support tools to a drill tube.
	Putnam discloses an upper arm X positionable so as to allow a retention head to and engage a drill tube for placement in and removable from a rack 13, 14, 15. (FIG. 1). Putnam further discloses a lower arm Y pivotable about two axes about a vertical axis indicated generally as 24 in FIG. 5; about a horizontal axis indicated generally as 32, 35 in FIG. 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include an upper arm and a lower arm pivotable about two axes, as taught by Putnam, as taught by Putnam, thereby making handling of pipe in smaller confines of land-based rigs and/or masts operations more expedient.
	And, Fujimoto discloses a head portion (FIG. 9) head portion moveable between two configurations VIA AXIS 216 , to present two different support tools to the drill tube, wherein a head portion comprises a turret head 39, which is pivotably mounted on an arm 31 and is rotatable (FIG. 2: arrows 221, 222, 223, 225, 226) between two positions providing two different support tools 38, 38. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include a head portion with a turret pivotally mounted to an arm wherein the turret include two tools, as taught by Fujimoto, thereby allowing for simultaneous gripping and movement by a robotic arm of two articles.
With respect to claim 3, Childers discloses that an arm is arranged in use to pivot/rotate about a substantially vertical axis via slewing ring 112.
With respect to claim 4, Childers discloses that an arm is arranged to move along a track 118. Where the terms rails and tracks are interchangeable and under the broadest reasonable interpretation Childers’ arm is arranged to also move along rail 92 via wheels 98 and beam 94 via wheels 104.
Claims 2 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Fujimoto and further in view of Callegari (US 4,077,525).
Childers does not disclose an arm that comprises a plurality of sections. Callegari discloses that arm 24 comprises a plurality of sections 31 (FIGS. 2, 4) connected together telescopically and arranged to extend and contract. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to provide an arm with a plurality of sections connected together telescopically and arranged to extend and contract, as taught by Callegari, thereby allowing “independent directional rotation of the hand”.
Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Fujimoto and further in view of Hankins (US 8,317,448).
Childers does not disclose an arm mountable to an underside of a rack support platform for stowing drill tubes. With respect to FIGS. 11A, 11B Hankins discloses arm 350 mountable to an underside of a rack support platform 300 for stowing drill tubes. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include an arm mountable to an underside of a rack support platform for stowing drill tubes, as taught by Hankins, thereby allowing more than a single arm to manipulate the upper end of a drill tub during transfer to and from a rack support platform.
Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Putnam and Fujimoto and further in view of Schultz (US 3,976,207).
Childers does not disclose a retention head with static and movable portions. Schultz discloses a retention head 55 with a static portion (indicated generally as 99 in FIG. 3) and a movable portion 78 which can grip a drill tube. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include a retention head that comprises a static portion and a movable portion, as taught by Schultz, thereby promoting axial alignment during a stabbing operation.
Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US 8,186,455) and further in view of Putnam (US 4,274,778) and Fujimoto (US 2016/0067840).
Childers discloses a pipe handling apparatus (indicated generally as 86 in FIGS. 3, 4) for handling drill tubes on a drilling platform, the apparatus including 
an upper guide member comprising a retention head 112 (or 126) mounted on an arm (see FIG. 8 reproduced below); 
wherein an arm is positionable (either vertically or rotationally about a vertical axis; C9/L20-60) so as to allow a retention head to engage a drill tube for placement in and removal from a rack 128, 130 (FIGS. 3, 4).

    PNG
    media_image1.png
    278
    527
    media_image1.png
    Greyscale

	Childers does not disclose an upper arm or a  lower guide member for handling drill tubes, a member comprising a lower arm mounted for pivotable movement, and a head portion for supporting a drill tube in use, wherein a head portion is moveable between two configurations, to present two different support tools to a drill tube.
	Putnam discloses an upper arm X positionable so as to allow a retention head to and engage a drill tube for placement in and removable from a rack 13, 14, 15. (FIG. 1). Putnam further discloses a lower arm Y pivotable about two axes about a vertical axis indicated generally as 24 in FIG. 5; about a horizontal axis indicated generally as 32, 35 in FIG. 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include an upper arm and a lower arm pivotable about two axes, as taught by Putnam, as taught by Putnam, thereby making handling of pipe in smaller confines of land-based rigs and/or masts operations more expedient.
	And, Fujimoto discloses a head portion (FIG. 9) head portion moveable between two configurations VIA AXIS 216 , to present two different support tools to the drill tube, wherein a head portion comprises a turret head 39, which is pivotably mounted on an arm 31 and is rotatable (FIG. 2: arrows 221, 222, 223, 225, 226) between two positions providing two different support tools 38, 38. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Childers to include a head portion with a turret pivotally mounted to an arm wherein the turret include two tools, as taught by Fujimoto, thereby allowing for simultaneous gripping and movement by a robotic arm of two articles.
Allowable Subject Matter
Claims 17, 18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Amending claim 1 to include the subject matter of claim 20 would place claim 1 in condition for allowance.
Response to Arguments
Applicant's arguments filed May 26, 2022 with respect to claims 1-9, 11 & 13-16  have been fully considered but they are not persuasive.
Claim 1. Applicant argues:

    PNG
    media_image2.png
    82
    570
    media_image2.png
    Greyscale

The claims do not recite “switching” much less a linguistically similar term. The claims recite that a lower guide member is pivotable to present to different tools. Thus,  claim 1 provides an interpretation where by a first too tool can be removed and replaced by a second, different tool. 
Childers discloses a head portion H that is pivotable as by actuator D. But lacks disclosure of two tools. Belik discloses a head portion (108, 208, 308 and/or 408) for supporting a drill tube in use, wherein a head portion is moveable between two configurations, to present two different support tools (108, 208, 308 and/or 408) to a drill tube 18. Belik discloses an apparatus which allows different magnetic tools (152, 252, 352, 452) to be interchanged. Thus, the combination of Childer’s pivotable head with Beliks teaching of interchanging tools provides a head portion mounted for pivotable movement to present two different support tools to a drill tube.
Applicant argues that Belik’s tools are not interchangeable which ignores the fact that all variations of Belik’s tools are assembled parts using bolts and plates to retain the various tools to the arm. Consequently, whether once a year, month, day – the fact that Belik’s apparatus is combination of subcomponents requires interchangeability. All it must be able to do according to Applicants claim 1 is rotate a head to present two different tools to a drill tube. The claims is not restricted to interpretations of two tools on one head (see Fujimoto in rejection of claim 19).
In light of Applicants May 26, 2022 arguments a reinterpretation such that two tools be attached to a head simultaneously. Consequently, a new rejection of previously presented claims 1-9, 11 & 13-16 has been provided via above with newly added Fujimoto reference.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652